ORDER
This matter is hereby certified to the Honorable Knox V. Jenkins, Jr., Senior Resident Superior Court Judge, Johnston County, for additional findings of fact regarding the trial court’s 31 May 2002 determination that the General Assembly’s 2002 redistricting plans (“House Plan-Sutton 5” and “Senate Plan-Fewer Divided Counties”) are unconstitutional.
To expedite this process, the trial court may consult with its court-appointed experts and request proposed findings of fact from the parties, and the parties may tender any such proposed findings consistent with the service requirements of Rule 5 of the North Carolina Rules of Civil Procedure.
The trial court shall recertify this matter to this Court within forty days from the date of this Order. Pursuant to Rule 2 of the North Carolina Rules of Appellate Procedure, the parties are deemed to have excepted and assigned error to the trial court’s findings of fact. The parties shall have ten days from the date of recertification to this *60Court to file any desired supplemental briefs for determination without further oral argument pursuant to Rule 30(f)(1) of the North Carolina Rules of Appellate Procedure.
By order of the Court in Conference, this 14th day of March, 2003.
Brady, J. For the Court